Title: From Alexander Hamilton to Henry Glen, 2 October 1799
From: Hamilton, Alexander
To: Glen, Henry


          
            Sir,
            New York October 2nd. 1799
          
          Major Rivardi has written to me respecting a boat for the use of the garrison of Niagara; And I have to request that you will provide one and deliver it to Captain Thompson. You will be careful that the boat be provided at as small an expence cheap a rate as possible, and that no view of accommodating particular offices shall render it larger or more expensive than the public service may require.
          With constn I am Sr—
          Mr. Glen
        